ORDER

MILLER, Judge.
Further to the scheduling conference held this date,
IT IS ORDERED, as follows:
1. The caption of this case reflects the oral grant of a motion to be filed by plaintiff — on its own or in connection with a motion to amend the complaint — to change the caption naming the United States as party-defendant. Such motion to change the caption is granted nunc pro tunc to January 8, 2001.
2. Paragraph 4 of the order entered on January 9, 2001 is modified insofar as January 16, 2001, is the date on which the administrative record shall be filed. The administrative record shall be subject to a protective brder, pursuant to Gen. Order No. 38, to be submitted by the parties, and the administrative record shall contain a copy of the transportation contact between defendant and in-tervenor.
3. By January 16, 2001, the parties shall enter a protective order designating as covered persons, inter the usual alia, the respective in-house counsel of plaintiff and in-tervenor.
4. As soon as practicable, defendant shall deliver a copy of the retail contract to the court’s chambers for in camera inspection, as well as a copy of the unredacted transportation contract highlighting and tabbing any language that has been redacted before inclusion in the administrative record.
5. By January 23, 2001, plaintiff may move in open court for limited discovery. Plaintiff’s counsel of record is responsible for notifying the court’s Administrative Assistant at 202-219-9546 if a motion is to be heard. Plaintiff shall supply chambers and opposing counsel with the identity of any potential deponents by name and position before the motion.
6. On February 8, 2001, the parties shall file simultaneous cross-motions for summary judgment on the administrative record. Their briefs in opposition shall be filed by February 22, 2001. All appendices shall be limited to 100 pages, exclusive of material contained in the administrative record or already a part of the record. See K 5 of the _ order entered on January 9, 2001, for service.
7. Argument on the cross-motions shall be held at 10:30 a.m., on Tuesday, February *21127, 2001, in the Howard T. Markey National Courts Building.
8. The Clerk of the Court shall serve this order on counsel for the parties by facsimile transmission at 703/448-1767 (plaintiff); 202/307-0972 (defendant); and 342-6147 (in-tervenor).